991 So. 2d 1005 (2008)
Calvin M. SLEDGE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-2940.
District Court of Appeal of Florida, Fifth District.
October 3, 2008.
Calvin Sledge, Bushnell, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the judgment and sentence in Case No. 2000-CF-2908 in the Circuit Court in and for Orange County. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
SAWAYA, ORFINGER, and EVANDER, JJ., concur.